Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00129-CV

                 IN THE ESTATE OF Jose Alfredo MENDOZA, Deceased

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. PR-16-041
                        Honorable Romero Molina, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellants recover their costs of this appeal from appellees.

       SIGNED March 4, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice